DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (2016/0104469).
Takahashi et al. disclose a musicality information provision method, system, and apparatus, comprising: acquiring, using by a processor, first performance data from a performance of a given composition (via instrument 10); calculating, using by the processor, with respect to a combination of a plurality of parameters indicating musicality, which are included in the first performance data, respective distances between the first performance data and a plurality of sets of second performance data that are acquired from performances of the given composition and that are compared with the first performance data (abstract; and paragraphs 34-35); and outputting, using by the processor, determination information for determining the musicality of the first performance data, the determination information including information indicating the distances (abstract; and paragraphs 41-43).

Takahashi et al. disclose the musicality information provision method, system, and apparatus, wherein the plurality of parameters indicating the musicality include time differences between operation start timings of performance controllers during a standard performance of the given composition and the operation start timings of the performance controllers in the first performance data (figure 6-8; and paragraphs 36-37).
	Takahashi et al. disclose the musicality information provision method, wherein the combination of the plurality of parameters indicating the musicality is a combination of the time differences between the operation start timings of the performance controllers during the standard performance of the given composition and the operation start timings of the performance controllers in the first performance data, strengths by which the operation controllers are operated in the first performance data, and lengths of notes produced by operating the operation controllers in the first performance data (paragraphs 34-38).
Takahashi et al. disclose the musicality information provision method, wherein the information indicating the distances includes information indicating a distribution of the first performance data and the plurality of sets of second performance data with respect to the plurality of parameters indicating the musicality (paragraphs 35-37).
Takahashi et al. disclose the musicality information provision method, wherein the information indicating the distances includes information indicating respective performers of the first performance data and the second performance data (paragraphs 34-35).


Allowable Subject Matter
Claims 3, 6, and 8-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF5/20/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837